IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45622

STATE OF IDAHO,                                   )
                                                  )    Filed: January 31, 2019
       Plaintiff-Respondent,                      )
                                                  )    Karel A. Lehrman, Clerk
v.                                                )
                                                  )    THIS IS AN UNPUBLISHED
LANCE RAYMOND SELLECK,                            )    OPINION AND SHALL NOT
                                                  )    BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Bruce L. Pickett, District Judge.

       Appeal from no-contact order, dismissed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Lance Raymond Selleck appeals from the district court’s issuance of a no-contact order.
He argues the district court lacked jurisdiction to enter a no-contact order that exceeds the
maximum duration of his sentence. The appeal is dismissed.
                                                  I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       After being charged with domestic battery, the district court issued a no-contact order
prohibiting Selleck from contacting the victim. Within months, the State charged Selleck with
three violations of the no-contact order. Selleck pleaded guilty to the violations; the district court
imposed a unified four-year sentence, with one year determinate; and the district court issued a
second no-contact order prohibiting Selleck from contacting the victim for fifty years.




                                                  1
       Selleck filed a motion to dismiss or modify the fifty-year no-contact order. He argued:
(1) the district court lacked jurisdiction to issue a no-contact order that exceeded the maximum
duration of his sentence; and (2) the no-contact order failed to comply with Idaho Criminal
Rule 46.2 because: (a) the order did not contain a distance restriction; (b) the order did not
contain mandatory advisory language; and (c) the order was not signed by Selleck, and there was
no indication it was served on Selleck. The district court denied Selleck’s motion. Selleck
appealed the district court’s denial.     On appeal, Selleck acknowledged the jurisdictional
argument made in the district court, but only argued that the no-contact order failed to comply
with I.C.R. 46.2. See State v. Selleck, Docket No. 44395 (Aug. 2, 2017) (unpublished). This
Court reversed the district court’s order denying Selleck’s motion to dismiss or modify the fifty-
year no-contact order and remanded the case with instructions to modify the no-contact order in
accordance with I.C.R. 46.2. Id.
       Upon remand, the district court issued a revised no-contact order in accordance with
I.C.R. 46.2, prohibiting contact with the victim for fifty years. The revised order included a
distance restriction and the mandatory advisory language required. Selleck appeals to this Court.
                                                II.
                                           ANALYSIS
       Selleck argues the district court lacked jurisdiction to enter the revised no-contact order
because it exceeds the maximum duration of his five-year sentence. However, this Court does
not reach Selleck’s argument because it is barred by the law of the case doctrine. This doctrine
“prevents consideration on a subsequent appeal of alleged errors that might have been, but were
not, raised in [an] earlier appeal.” State v. Hawkins, 155 Idaho 69, 72, 305 P.3d 513, 516 (2013)
(quoting Taylor v. Maile, 146 Idaho 705, 709, 201 P.3d 1282, 1286 (2009)).
       Here, the law of the case doctrine bars Selleck’s jurisdiction argument because Selleck
could have raised that argument in his first appeal. Instead, he chose to limit his first appeal to
the argument that the second no-contact order was noncompliant with I.C.R. 46.2, even though
he had advanced his jurisdiction argument to the district court on his motion to dismiss or modify
the second no-contact order. Thus, because Selleck’s jurisdiction argument is the only argument
he advances in this appeal and this Court cannot consider the issue, this appeal is dismissed.




                                                 2
                                              III.
                                       CONCLUSION
       Because the law of the case doctrine bars Selleck’s sole argument on appeal, the appeal is
dismissed.
       Judge LORELLO and Judge BRAILSFORD CONCUR.




                                               3